NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUL 18 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ROBERT HACKWORTH, Jr.,                           No.    13-16688

                   Plaintiff-Appellant,           D.C. No. 1:06-cv-00773-RC

    v.
                                                  MEMORANDUM*
 G. TORRES, Correctional Officer; D.
 MORALES, Correctional Officer; M.
 GRIMSLEY, Correctional Officer; J. M.
 MARTINEZ, Sergeant,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Raner C. Collins, Chief Judge, Presiding

                          Argued and Submitted July 5, 2016
                              San Francisco, California

Before: SILVERMAN, and NGUYEN, Circuit Judges, and GARBIS,** District
Judge.

         Robert Hackworth appeals the district court’s order granting judgment as a



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Marvin J. Garbis, United States District Judge for the
District of Maryland, sitting by designation.
matter of law in favor of Officers Torres and Grimsley with respect to his First

Amendment retaliation claim, and the court’s exclusion of certain evidence at trial

relating to the retention of records at Corcoran State Prison. We have jurisdiction

under 28 U.S.C. § 1291,1 and we affirm.

      1. The district court properly granted judgment as a matter of law in favor

of Officers Torres and Grimsley because Hackworth failed to establish a nexus

between the statements he made at an administrative hearing and the officers’

involvement in a subsequent physical altercation that resulted in his injury. See

Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000). Neither Torres nor

Grimsley was present at the hearing, and Hackworth relies only on speculative

inferences to argue that the officers nevertheless knew of and were motivated by

Hackworth’s statements. See Lakeside-Scott v. Multnomah County, 556 F.3d 797,

808 (9th Cir. 2009); Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995).

      2. The district court did not abuse its discretion in excluding as irrelevant a

court order purporting to give Corcoran notice of Hackworth’s claims as of August

1
  The record reflects that the district court docketed the jury verdict in favor of
defendants, but that it never filed a final judgment. See Fed. R. Civ. P. 58. The
absence of a separate, final judgment does not preclude appellate jurisdiction in
this matter, especially as neither party contests the issue. See Vernon v. Heckler,
811 F.2d 1274, 1276 (9th Cir. 1987).

                                          2
1, 2006, such that video evidence relating to this matter should have been

preserved. The order did not have a tendency to prove Corcoran’s knowledge of

this matter because it was vague (it provides no specifics as to the type of claim

filed and lists only one of the four defendants by name), and there is no indication

that anyone at Corcoran even received it (the listed recipient is the Director of the

California Department of Corrections in Sacramento). Moreover, Hackworth has

not demonstrated any prejudice resulting from the exclusion of the order, as the

content of the missing video was not disputed, and the circumstances surrounding

its preservation and destruction were presented at trial. See GCB Commc’ns, Inc.

v. U.S. S. Commc’ns, Inc., 650 F.3d 1257, 1262 (9th Cir. 2011).2

     AFFIRMED.




2
  We note that, although it would not have affected the outcome of this case, some
degree of coordination between the California Department of Corrections and
individual prisons regarding the receipt of such court orders may be prudent.

                                          3